Citation Nr: 0107938	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  96-51 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.  

2.  Entitlement to service connection for the residuals of an 
injury to the right thumb.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased evaluation for the residuals 
of an injury to the jaw, currently rated as 10 percent 
disabling.  

5.  Entitlement to a compensable evaluation for the residuals 
of a right ankle injury.  

6.  Entitlement to a compensable evaluation for the residuals 
of a left ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran had active military service from November 1979 to 
October 1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The veteran testified at a personal 
hearing at the RO in September 1997, before the undersigned 
member of the Board.  In a June 1998 decision, the Board 
determined that the veteran's claims for entitlement to 
service connection for gastritis, the residuals of a left 
long finger injury, and disabilities of the right and left 
knee were not well-grounded and those claims were denied on 
that basis.  The other issues, as listed on the front page of 
this remand decision were remanded to the RO for further 
development.  

The Board notes that currently, pursuant to the Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), claims that were denied on a not well-
grounded basis are being readjudicated as if the denial or 
dismissal had not been made.  In the December 2000 informal 
hearing presentation, the veteran's representative points out 
that this Act had been passed.  As noted below, this case is 
being remanded for the actions set forth below and pursuant 
to the Veterans Claims Adjudication Act of 2000.  As noted, 
in the June 1998 Board decision, the claims of service 
connection for gastritis, residuals of a left long finger 
injury, and disabilities of the left and right knees, were 
denied as not well-grounded.  The Board notes that the Act's 
provisions apply to claims filed on or after November 9, 
2000, as well as to claims filed before then but not finally 
decided as of that date.  In this case, those issues were 
finally denied as of the Board's June 1998 decision, prior to 
the effective date of the Act.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, 
those particular claims of service connection may not be 
readjudicated.  See VAOPGCPREC 11-2000.  


REMAND

The Board notes that in the informal hearing presentation of 
the veteran's representative, dated in December 2000, it was 
asserted that there was no evidence that the veteran was 
properly notified of the VA examinations requested by the 
Board in the June 1998 remand decision.  It was pointed out 
that the veteran was notified on May 10, 2000, that he was 
being scheduled for the required examinations.  However, the 
representative asserted that there is no physical evidence 
showing that the veteran was ever notified of the July 2000 
examinations for which a computer-generated notice from the 
VA medical facility indicated that the veteran failed to 
report.  It is apparent that the representative is asserting 
that there was some miscommunication.  As such, while the 
Board is mindful that the RO complied with the last remand 
instructions, the Board will again remand this case for the 
purpose of the examinations.  The June 1998 remand decision 
addressed the examination instruction in detail which will 
not be repeated herein in the body of this remand, but only 
in the action paragraphs.  

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In light of the foregoing, the Board finds that all further 
treatment records of the veteran from Tampa, Florida VA 
facility should be obtained.  In addition, the examiner(s) 
should be requested to opine as to whether it is at least as 
likely as not that any current disability of the back or 
right thumb and hypertension are related to the veteran's 
military service.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records the VA 
facility in Tampa, Florida and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an orthopedic examination; 
said examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The examination is to be conducted in 
accordance with the VA Physician's Guide 
for Disability Examinations.  All 
necessary tests should be conducted, such 
as range of motion studies and strength 
tests, and the examiner should review the 
results of any testing prior to 
completion of the report.  [It is 
recommended that x-ray films of the 
veteran's right hand, back, and ankles be 
accomplished.]  The RO should request 
that the examining orthopedist and the 
radiologist render diagnoses of all 
current pathology of the back, ankles, 
and hand found to be present and provide 
a comprehensive report, including a 
complete rational for all conclusions 
reached.  

The report of the orthopedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the ankles, 
right thumb, and lower back.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45.  In 
responding to the following questions, it 
is requested that the examiner comment on 
any found disability. 

a.  What is the extent of limitation on 
the ability to perform the normal working 
movements of the ankles, lower back, and 
right thumb with normal excursion, 
strength, speed, coordination, and 
endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40. 

b.  Is there any functional loss of the 
right thumb, ankles, and lower back, and, 
if so, is any functional loss due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40. 

c.  Is there any evidence of disuse of 
the ankles, right thumb, and lower back 
and, if so, what is the nature of that 
evidence, e.g., atrophy, the condition of 
the skin, absence of normal callosity or 
the like?  See 38 C.F.R. § 4.40. 

d.  Is there less movement than normal in 
the ankles, right thumb, and lower back 
and, if so, is it due to crepitus, 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, a combination of some or all of 
these, or some other cause?  See 38 
C.F.R. § 4.45. 

e.  Is there weakened movement of the 
lower back, right thumb (including the 
hand), and ankles and, if so, is it due 
to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, some combination of some or all 
of these, or some other cause?  See 38 
C.F.R. § 4.45. 

f.  Is there evidence of excess 
fatigability of the right thumb, ankles, 
and lower back?  See 38 C.F.R. § 4.45. 

g.  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the lower 
back, ankles, and right thumb and, if so, 
is this the result of pain?  See 38 
C.F.R. § 4.45. 

h.  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the lower back, ankles, and 
right thumb?  See 38 C.F.R. § 4.45. 

i.  Does the veteran have post-traumatic 
arthritis at the ankles, right thumb, and 
lower back?  If so, is any arthritis of 
the veteran's lower back, ankles, and 
right thumb attributable to an inservice 
injury? 

j.  Is there any type of etiological 
relationship between any found 
disabilities of the lower back and right 
thumb and the veteran's military service?  
Is there any type of etiological 
relationship between any found 
disabilities of the lower back and right 
thumb and the "acute" back and thumb 
injuries the veteran's experienced while 
in the military?  Specifically, with 
respect to low back disability, right 
thumb disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that these 
disabilities were caused or aggravated by 
the veteran's active military service.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  The veteran should be afforded a 
dental examination.  The RO should 
provide the dental examiner with the 
criteria set forth in Diagnostic Code 
9904 and 9905.  38 C.F.R. Part 4.  The 
examiner must also be given an 
explanation of DeLuca, and how it applies 
to the case before him/her.  The examiner 
should report all pertinent findings on 
examination in relationship to those 
Codes, and DeLuca, including whether 
there is malunion of the mandible, 
manifested by slight, moderate or severe 
displacement as measured by the degree of 
motion and loss of masticatory function.  
The examiner should also determine if 
there is limited motion of 
temporomandibular articulation and set 
for the range of lateral excursion and 
interincisional range in millimeters.  
The examiner should also be requested to 
set forth diagnoses for each disability 
found.  In addition, the dental examiner 
should be asked to determine whether the 
jaw exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the dental 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the jaw is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. 

4.  The veteran should be afforded a 
cardiology examination.  The RO should 
arrange for the veteran to be examined by 
a cardiologist who has not previously 
treated or seen him.  All indicated 
special studies, to include radiologic, 
stress test, and echocardiogram studies, 
should be accomplished and the examiner 
should set for reasoning underlying the 
final diagnosis.  The RO should 
specifically request that the examining 
VA physician comment on what limitation 
of daily activities, if any, is imposed 
by any found heart disorder, including 
hypertension.  The RO should also request 
that the examiner express an opinion as 
to the etiology of any found heart 
condition, including hypertension, and 
whether any found condition is related to 
the veteran's military service.  
Specifically, with respect to any 
cardiovascular disability to include 
hypertension, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that this 
disability(ies) was caused or aggravated 
by the veteran's active military service.  
The claims folder and this Remand are to 
be made available to the examiner for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(". . . if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current low back 
disability, right thumb disability, and 
hypertension disability and the veteran's 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for low back 
disability, right thumb disability, and 
hypertension disability and the claims 
for increased ratings for jaw disability, 
right ankle disability, and left ankle 
disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

10.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




